COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                 No. 08-12-00080-CV
IN RE: LAKEITH R. AMIR-SHARIF,
                                                  §             ORIGINAL PROCEEDING
RELATOR.                                                       ON PETITION FOR WRIT OF
                                                  §                  MANDAMUS


                                 MEMORANDUM OPINION

       Relator Lakeith R. Amir-Sharif, a Texas prison inmate, has filed a petition for writ of

mandamus, requesting that this Court compel the presiding judge of the 83rd Judicial District

Court of Pecos County to rule on certain motions. A writ of mandamus will issue only if the trial

court clearly abused its discretion and if the relator has no adequate remedy by appeal. In re

Prudential Insurance Company of America, 148 S.W.3d 124, 135–36 (Tex. 2004). When a

motion has been properly filed and brought to the court’s attention, the act of giving

consideration to and ruling upon the motion is a ministerial act, and mandamus may issue to

compel the court to rule. See In re Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo 2001, orig.

proceeding).

       Relator filed suit in cause number P-7002-83-CV against prison officials alleging that

guards had destroyed certain legal documents and “law publications.” Relator asserts that the

trial court has not ruled on the following five motions despite being requested to do so: (1)

motion for court order that all proceedings be conducted by video and/or telephone conference

(July 27, 2011); (2) motion for trial setting (July 27, 2011); (3) motion for default judgment

(September 9, 2011); (4) motion for court order directing the official court reporter to make a

verbatim record of all proceedings (July 27, 2011); and (5) motion for alternative dispute
resolution (ADR) referral (December 26, 2011). The respondent trial court has provided this

Court with an order entered on October 6, 2011 dismissing with prejudice all causes of action

brought by Relator in cause number P-7002-83-CV because Relator’s suit did not comply with

Section 14.005 of the Civil Practice and Remedies Code. The dismissal of Relator’s suit

rendered the pending motions moot and the trial judge had no duty to rule on the motion filed

after entry of the dismissal order. Accordingly, Relator has failed to show that he is entitled to

mandamus relief. The petition for writ of mandamus is denied.



April 27, 2012
                                                        CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-